                   UNITED STATES DISTRICT COURT

                  EASTERN DISTRICT OF LOUISIANA



CHERYL PLEDGER                                       CIVIL ACTION

v.                                                   NO. 18-5992

DOLLAR GENERAL STORE NO. 871                         SECTION "F"




                        ORDER AND REASONS

     Before the Court are two motions by the defendant: (1) motion

for summary judgment; and (2) motion for partial summary judgment

on the absence of medical causation and motion in limine.    For the

reasons that follow, the motion for summary judgment is GRANTED,

and the motion for partial summary judgment on the absence of

medical causation and motion in limine are DENIED as MOOT.

                            Background

     This premises liability lawsuit arises from the plaintiff’s

allegations that she was injured after slipping on silicon packets

on the shoe aisle floor at a Dollar General store.

     On June 16, 2017, Cheryl Pledger and her sister went shopping

for “beach slippers” at a Dollar General store in Houma, Louisiana.

After being in the store for about five minutes, Ms. Pledger


                                1
slipped and fell in the shoe aisle.      After she fell, she saw

silicon packets on the floor. 1   Ms. Pledger was on the floor for

only a few seconds and she was able to stand up on her own.

Meanwhile, Ms. Pledger’s sister went to find a Dollar General

employee.   The employee, Ms. May, checked on Ms. Pledger and then

alerted the store manager of the incident.   The manager asked Ms.

Pledger questions, including whether she wanted an ambulance (she

declined), and completed an incident report.     About 10 minutes

after her alleged fall, Ms. Pledger went home.

     On January 3, 2018, Ms. Pledger sued Dollar General Louisiana,

LLC in state court, alleging that Dollar General’s negligence

caused her accident.   Alleging that the fall caused injuries to

her hands, right leg, right thigh, left elbow, and left wrist, she

seeks to recover for past and future medical expenses, physical

pain and suffering, mental pain and anguish.     DG Louisiana, LLC

removed the lawsuit to this Court, invoking the Court’s diversity

jurisdiction.   The defendant now moves for summary judgment.




1 Brandi May, the Dollar General employee working that day,
testified that she, too, saw silicon packets on the floor after
Ms. Pledger’s fall.
                               2
                                   I.

     Federal Rule of Civil Procedure 56 instructs that summary

judgment is proper if the record discloses no genuine dispute as

to any material fact such that the moving party is entitled to

judgment as a matter of law.     No genuine dispute of fact exists if

the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).                A genuine

dispute of fact exists only "if the evidence is such that a

reasonable jury could return a verdict for the non-moving party."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     The Court emphasizes that the mere argued existence of a

factual dispute does not defeat an otherwise properly supported

motion.     See    id.    Therefore,       "[i]f   the   evidence   is   merely

colorable, or is not significantly probative," summary judgment is

appropriate.      Id. at 249-50 (citations omitted).        Summary judgment

is also proper if the party opposing the motion fails to establish

an essential element of his case.           See Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986).     In this regard, the non-moving party

must do more than simply deny the allegations raised by the moving

party.    See Donaghey v. Ocean Drilling & Exploration Co., 974 F.2d

646, 649 (5th Cir. 1992).         Rather, he must come forward with

                                       3
competent evidence, such as affidavits or depositions, to buttress

his claims.   Id.   Hearsay evidence and unsworn documents that

cannot be presented in a form that would be admissible in evidence

at trial do not qualify as competent opposing evidence.    Martin v.

John W. Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir.

1987); Fed. R. Civ. P. 56(c)(2).     "[T]he nonmoving party cannot

defeat    summary   judgment    with     conclusory     allegations,

unsubstantiated assertions, or only a scintilla of evidence."

Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007)(internal

quotation marks and citation omitted).   In deciding whether a fact

issue exists, courts must view the facts and draw reasonable

inferences in the light most favorable to the nonmoving party.

Scott v. Harris, 550 U.S. 372, 378 (2007).        Although the Court

must "resolve factual controversies in favor of the nonmoving

party," it must do so "only where there is an actual controversy,

that is, when both parties have submitted evidence of contradictory

facts."   Antoine v. First Student, Inc., 713 F.3d 824, 830 (5th

Cir. 2013)(internal quotation marks and citation omitted).

                               II.
                                A.
     Louisiana law governs this diversity case.    Louisiana Revised

Statute § 9:2800.6 establishes the plaintiff’s burden of proof in

slip and fall claims against merchants like Dollar General:

                                4
     A. A merchant owes a duty to persons who use his
premises to exercise reasonable care to keep his aisles,
passageways, and floors in a reasonably safe condition.
This duty includes a reasonable effort to keep the
premises free of any hazardous conditions which
reasonably might give rise to damage.
B. In a negligence claim brought against a merchant by
a person lawfully on the merchant’s premises for damages
as a result of an injury, death, or loss sustained
because of a fall due to a condition existing in or on
a merchant’s premises, the claimant shall have the
burden of proving, in addition to all other elements of
his cause of action, all of the following:
(1) The condition presented an unreasonable risk of
harm to the claimant and that risk of harm was reasonably
foreseeable.
(2) The merchant either created or had actual or
constructive notice of the condition which caused the
damage, prior to the occurrence.
(3) The merchant failed to exercise reasonable care.
In determining reasonable care, the absence of a written
or verbal uniform cleanup or safety procedure is
insufficient, alone, to prove failure to exercise
reasonable care.
C.    Definitions
(1) “Constructive notice” means the claimant has proven
that the condition existed for such a period of time
that it would have been discovered if the merchant had
exercised reasonable care. The presence of an employee
of the merchant in the vicinity in which the condition
exists does not, alone, constitute constructive notice,
unless it is shown that the employee knew, or in the
exercise of reasonable care should have known, of the
condition.
...
(Emphasis added).


                           5
     While a merchant owes a duty to its patrons to exercise

reasonable efforts to keep the premises free of any hazardous

conditions which might give rise to damage, merchants are not

required to insure against all accidents that could occur on the

premises. La. R.S. § 9:2800.6A; Retif v. Doe, 93-1104 (La. App. 4

Cir. 2/11/94), 632 So.2d 405, 408, writ denied, 1994-1000 (La.

6/17/94), 638 So.2d 1095.

     Where, as here, the plaintiff alleges that a merchant is

liable for the injuries caused by her slip and fall, the plaintiff

has the burden to prove that:

     1.     The condition presented an unreasonable risk of harm to

the plaintiff and that risk of harm was reasonably foreseeable;

     2.     The     merchant    either     created    or   had     actual   or

constructive notice of the condition which caused the damage, prior

to the occurrence; and

     3.     The merchant failed to exercise reasonable care.

La. R.S. § 9:2800.6B; White v. Wal-Mart Stores, Inc., 97-0393 (La.

9/9/97), 699 So.2d 1081, 1083;        Dotson v. Brookshire Grocery Co.,

04-83, p. 1 (La.App. 3 Cir. 5/12/04), 872 So.2d 1283, 1285 (“In

order to prove merchant liability in a slip and fall case, the

plaintiff    must    prove,    in   addition   to    the   usual   negligence


                                       6
requirements (duty, breach, cause in fact, and damages) those

elements found in La.R.S. 9:2800.6(B).”).         Because the plaintiff

has the burden of proving all of the necessary elements of her

claim for negligence under the Merchant Statute, the failure to

prove each and every one “is fatal to [the plaintiff’s] cause of

action.”   White, 699 So.2d at 1086.

                                  B.

     The   defendant   seeks   summary   relief    on   two   independent

grounds: (1) there is no evidence that Dollar General created, or

had actual or constructive notice of the condition which caused

the damage, prior to the occurrence; and (2) the plaintiff has

offered no evidence of medical causation.

     The Court first considers whether the plaintiff can meet her

burden of showing that, prior to the incident, Dollar General had

constructive notice of the silicon packets on the floor. 2 Invoking

the statutory definition of constructive notice, Dollar General

submits that the plaintiff has failed to show that the silicon

packets existed on the floor for such a period of time that it




2 There are no facts in the summary judgment record to suggest,
let alone establish, that Dollar General created or had actual
notice of the condition.    The plaintiff speculates that Dollar
General created the condition, but she fails to point to any record
evidence to support her theory.
                                 7
would have been discovered had Dollar General exercised reasonable

care.   See   La.R.S.   §   9:2800.6C(1).   Considering    the   summary

judgment record, the Court agrees.

     The Louisiana Supreme Court has interpreted this very direct

statute to require the plaintiff to prove the existence of the

condition or hazard for some period of time before the fall.        See

White v. Wal-Mart Stores, Inc., 699 So.2d 1081 (La. 1997); see

also Courville v. Target Corp. of Minn., 232 Fed. Appx. 389, 391-

92 (5th Cir. 2007).     If the plaintiff fails to prove that the

condition existed for some time before the fall, “[t]he statute

does not allow for the inference of constructive notice.”           See

White, 699 So.2d at 1084.       “Though the time period need not be

specific in minutes or hours,” the Louisiana Supreme Court has

instructed, the requirement that “the claimant prove the condition

existed for some time period prior to the fall” imposes a clear

and unequivocal temporal element.      Id. at 1084-85.    This temporal

component -- whether the time period is lengthy enough that a

merchant, exercising reasonable care, would have or should have

discovered the hazard alleged, (here, silicon packets) -- is a

question of fact, which the plaintiff must prove.    See id. at 1084.

     To meet her burden, the plaintiff must make a “positive

showing of the existence of the condition” for some time period

                                   8
“prior to the fall.”        Leger v. Wal-Mart Louisiana LLC, 343 Fed.

Appx. 953, 954 (5th Cir. 2009); see Babin v. Winn-Dixie Louisiana,

Inc.,   764   So.2d   37,   40   (La.   2000). 3   “‘Mere   speculation   or

suggestion’ is not sufficient to meet this burden, and courts will

not infer constructive notice for the purposes of summary judgment

where the plaintiff’s allegations are ‘no more likely than any

other potential scenario.’” Bagley v. Albertson’s, Inc., 492 F.3d

328, 330 (5th Cir. 2007)(quoting Allen v. Wal-Mart Stores, Inc.,

850 So.2d 895, 898-99 (La. App. 2d Cir. 2003)).

     Dollar General submits that the plaintiff has failed to show

that the condition existed for such a period of time that it would

have been discovered had Dollar General exercised reasonable care.

To support this assertion, Dollar General points to the plaintiff’s

testimony that she does not know how the silicon packets came to

be on the floor of the shoe aisle.           Dollar General also contends

that the video footage of the incident does not indicate that

Dollar General had constructive notice of the presence of silicon

packets on the floor of the aisle where Ms. Pledger fell.             And,




3 “A defendant merchant does not have to make a positive showing
of the absence of the existence of the condition prior to the
fall.” See White, 699 So.2d at 1084.
                                9
thus, Dollar General submits, there is no evidence in the record

that would show that Dollar General had constructive notice. 4

       Ms. Pledger counters that Ms. May’s testimony establishes

that a hazardous condition existed on the floor before the incident

and the video supports that Dollar General had constructive notice.

But a review of both Ms. May’s testimony and the video confirms

only    that   the   plaintiff   has   offered   no   evidence,     beyond

argumentative speculation, to support her burden to establish that

Dollar General had constructive notice of the packets on the floor

before she fell.

       The plaintiff points to nothing in the record that might

indicate who caused the silicon packets to be on the floor, or how

long they were there before she fell.      Contrary to the plaintiff’s

arguments, Ms. May’s testimony does not establish that the packets

were on the floor before the incident.      Ms. May testified that she

saw silicon packets on the floor after the incident occurred.          She

testified that, in the past, customers have taken shoes out of

boxes, causing silicon packets to end up on the floor.            However,

Ms. May testified that she had no information regarding how the

silicon packets got on the floor on the date of Ms. Pledger’s fall.


4 The summary judgment record contains a short video, less than
five minutes in duration, showing some period of activity before
Ms. Pledger’s slip and fall.
                               10
In fact, Ms. May testified that she did not know how long the

silicon packets had been on the floor before Ms. Pledger fell.

       Nor does the video support the plaintiff’s speculative theory

that Dollar General had constructive notice.             The video does not

show   the   allegedly    hazardous   condition,   the    silicon   packets.

Where, as here, prior to the incident, an alleged condition is not

visible on a videotape, no employee is shown trying to clean or

secure the area, and customers appear to (without incident) pass

through the area where the victim fell, the video footage is

insufficient to establish the temporal component of constructive

notice. Taylor v. Wal-Mart Stores, Inc., 464 F. App’x 337, 338-39

(5th Cir. 2012).         As in Taylor, prior to Ms. Pledger’s fall,

silicon packets are not visible on the floor in the video, which

shows a customer walking through the same aisle prior to Ms.

Pledger’s fall.      The plaintiff has failed to make a positive

showing that Dollar General should have known that the silicon

packets were present on the floor before her fall. 5



5 The plaintiff also argues that Dollar General failed to conduct
inspections of the aisles and that this lack of inspection policy
informs the constructive notice element of her claim.       But the
plaintiff misapprehends her burden.       In addition to proving
constructive notice, the plaintiff must also prove that Dollar
General failed to exercise reasonable care. Notably, “the absence
of a . . . cleanup or safety procedure is insufficient, alone, to
prove failure to exercise reasonable care.” La. R.S. § 2800.6B(3).
Because the plaintiff has failed to produce any evidence indicating
                                11
      Because the plaintiff is not able to establish an essential

element of her claim as required by Louisiana, Dollar General is

entitled to judgment as a matter of law.         See Celotex, 477 U.S. at

322-23 (the defendant’s entitlement to relief on summary judgment

can   be   accomplished   by   showing   a   complete   absence   of   record

evidence to support a mandatory element of the plaintiff’s claim).

On this record, there is simply no witness testimony or other

positive evidence regarding the length of time the silicon packets

may have been on the floor prior to Ms. Pledger’s fall.           The local

law of merchant-liability demands more for plaintiff to be able to

withstand a claim for summary relief.

      Accordingly, the defendant’s motion for summary judgment is

hereby GRANTED. 6   The plaintiff’s claims are hereby dismissed with

prejudice.

                      New Orleans, Louisiana, July 23, 2019



                                   _____________________________
                                        MARTIN L. C. FELDMAN
                                    UNITED STATES DISTRICT JUDGE




how long the silicon packets had been on the floor prior to the
accident, or that Ms. May should have known they were there, Dollar
General is entitled to judgment as a matter of law dismissing her
merchant liability claim.
6 General Dollar’s motion for partial summary judgment regarding

medical causation is DENIED as moot.
                                 12
